           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

MARTHA EDWARDS                                               PLAINTIFF

v.                        No. 2:19-cv-91-DPM

WAL-MART STORES, INC.;
WAL-MART STORES EAST, LP;
and WALMART, INC.                                       DEFENDANTS

                                ORDER
     This case was recently transferred from the Northern District of
Mississippi. It appears to echo a case already pending here, which was
filed before the transfer. No. 4:19-cv-180-BSM. The Court directs the
Clerk to show the motion, NQ 26, as pending. Judge Miller has agreed
to accept transfer, and that would promote judicial economy. The
Court therefore directs the Clerk to reassign this case to Judge Miller by
chip exchange.
     So Ordered.


                                       D.P. Marshall Jr.
                                       United States District Judge
